Fitzpatrick, J.,
concurring in part and dissenting in part.
The proper disposition of this case turns on the reconciliation of the three orders entered by the trial court. At issue is whether the condition that Reinemer be of good behavior, as expressly required by the trial court’s original sentencing order, survived the trial court’s subsequent orders and, therefore, remained in effect throughout the period of suspension. I agree with the majority that the judgment of the trial court must be reversed because “[a] restraint on an individual’s freedom, and the imposition of potential liability for punishment, must be expressly and clearly stated.” I disagree, however, with the majority’s conclusion that the trial court’s order of May 4, 1987, which terminated and discharged Reinemer from probation, also discharged him from the trial court’s jurisdiction. Accordingly, I concur only in the result.
The trial court’s original sentencing order, entered May 4, 1981, suspended ten years of Reinemer’s twelve year sentence conditioned upon: (1) his good behavior; (2) being placed on active probation for five years; (3) successful completion of an alcoholism treatment program; (4) 2,000 hours of community service; and (5) not operating a motor vehicle for a period of ten years. Upon entry of this order, Reinemer was obligated to satisfy each of these five conditions in order to avoid revocation of the ten year suspension.
*466The condition of good behavior, while expressly stated in this case, is:
implicit in every such suspension and constitutes the origin and purpose of the suspension and probation statutes. The Commonwealth desires the reformation of the criminal and in furtherance of that purpose its statutes provide for suspension and probation in cases where there are mitigating circumstances or when it is compatible with the public interest. These statutes are highly remedial and are to be liberally construed. When a trial , court suspends a sentence it “does not make a contract with the accused, but only extends to him the opportunity which the State affords him to repent and reform.”
Marshall v. Commonwealth, 202 Va. 217, 219, 116 S.E.2d 270, 273 (1960) (decided under former Code § 53-272) (quoting Richardson v. Commonwealth, 131 Va. 802, 810, 109 S.E. 460, 462 (1921)).
On April 8, 1986, the trial court modified the prior sentencing order to allow Reinemer to drive a motor vehicle under certain limited conditions. The trial court then “clarified” its previous order by stating that “[a]ny restrictions on the use of the motor vehicle are to be construed as conditions of [Reinemer’s] probation and not restrictions upon his ability to obtain a driver’s license or as a restriction on the license.”
I agree with the majority that the specific language used in the April 8, 1986, order changed Reinemer’s driving restriction from a condition of suspension to a condition of probation, and, thus, all driving restrictions terminated when his probation was terminated. The order, however, by its very terms was only entered ‘ ‘to allow [Reinemer] to operate a motor vehicle during working hours, to and from any appointments required by his Probation Officer, and to and from classes at [Northern] Virginia Community College.” I interpret this order as having no intended effect on the condition of suspension that Reinemer be of good behavior or the other three conditions of suspension that remained in force. I acknowledge, however, that the sentence structure used in the original sentencing order and the language used in the April 8, 1986 order is far from clear and is ambiguous.
There can be no doubt that Reinemer’s conduct during the period of suspension, but after his discharge from probation, did not constitute good behavior. However, because the ambiguity in the trial court’s *467orders is subject to the plausible interpretation that the “good behavior” condition was combined with the “active probation” condition for a five year term, I find that the terms of suspension were not stated with sufficient clarity to justify the trial court’s revocation of the suspended sentence. Accordingly, I would reverse on that basis.